         Case 1:19-cv-05468-MHC Document 29 Filed 12/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 IOU CENTRAL, INC. d/b/a IOU Financial,
 Inc.,
                Plaintiff(s),                          CIVIL ACTION FILE

 vs.                                                   NO. 1:19-cv-5468-MHC

 RN INTERESTS, LLC, d/b/a Victory
 Motorcars, and ROBERT LEE NEAL,
                  Defendant(s).



                                 DEFAULT JUDGMENT

       The defendant(s) , having failed to plead or otherwise to defend in this action and

default having been duly entered, and the Court, Mark H. Cohen, United States District

Judge, by order of December 10, 2020, having directed that judgment issue in favor of

plaintiff and against the defendant(s), it is hereby

       ORDERED AND ADJUDGED, that the plaintiff IOU Central, Inc., recover from

the defendant(s) RN Interests, LLC d/b/a Victory Motorcars and Robert Lee Neal, the

amount of $272,845.78.

       Dated at Atlanta, Georgia this 10th day of December, 2020.


                                                   JAMES N. HATTEN
                                                   CLERK OF COURT


                                           By:    s/Jill Ayers
                                                  Deputy Clerk
Prepared, filed, and entered
in the Clerk's Office
December 10, 2020
James N. Hatten
Clerk of Court

 By:    s/Jill Ayers
        Deputy Clerk
